Citation Nr: 1760744	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-39 582		DATE
		

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received from April 10, 2013, to April 12, 2013.


ORDER

Payment or reimbursement of unauthorized medical expenses for private medical treatment received from April 10, 2013, to April 12, 2013, is denied.


FINDING OF FACT

A VA facility was feasibly available to provide emergency treatment and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for establishing entitlement payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment received at the Vanderbilt University Medical Center from April 10, 2013, to April 12, 2013, have not been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System, which denied entitlement to reimbursement for private medical expenses incurred between April 10, 2013, and April 12, 2013.

The Veteran testified at a videoconference hearing before the undersigned in August 2015, and a transcript of that hearing is of record.

Reimbursement of expenses

The Veteran contends that he did not live in the Nashville area at the time of his admission to Vanderbilt University Medical Center for a heart attack.  Rather, he lived in Florida and was in Nashville visiting his daughter and granddaughter.  The Veteran asserts that he went to Vanderbilt because he was unfamiliar with the area and his car's GPS system did not show a VA facility when searched.  He states that he told the nurse that he was a veteran and was enrolled in the VA medical system, but that he was taken into surgery immediately and later learned if he had waited longer to get treatment he could have died.  See the October 2013 notice of disagreement, February 2014 VA Form 9. 

Payment or reimbursement for emergency treatment may be made pursuant to 38 U.S.C. § 1725.  To be eligible for payment, all of the conditions must be met.  See 38 C.F.R. § 17.1002(a)-(h).

To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability.)

In this case, the evidence demonstrates that treatment provided by Vanderbilt University Medical Center for an admitting diagnosis of myocardial infarction was an emergency medical condition.  The evidence of record also demonstrates that the Veteran was enrolled in the VA health care system and received medical services within the 24 months prior to the emergency treatment; that he is financially liable to Vanderbilt University Medical Center; has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and is not eligible under 38 U.S.C. § 1728 for reimbursement.  

However, the Board concludes that the preponderance of the evidence is against the claim for reimbursement because the evidence supports a finding that a VA facility was feasibly available and a prudent layperson would have reasonably attempted to use the VA facility before seeking unauthorized private medical care.  See 38 C.F.R. § 17.1002(c).  As noted by the Veteran and his former spouse in the August 2015 Board hearing, there was a VA hospital "next door" to the Vanderbilt hospital.  The Board therefore finds a VA facility was feasibly available to the Veteran to treat his medical emergency.

The Board also finds that an attempt to use the nearby VA Medical Center beforehand would have been considered reasonable by a prudent layperson.  The Board acknowledges the Veteran's assertions that he was unfamiliar with the geographic area and that the car GPS system directed the Veteran to the Vanderbilt hospital as the nearest hospital facility, but notes that the Veteran has also stated that his symptoms started at least 24 hours prior to seeking treatment at Vanderbilt.  Specifically, a treatment record from the Vanderbilt emergency department indicates that the Veteran reported that he had been having chest pain for 2-3 days, and a treatment record from the Vanderbilt internal medicine department notes that the Veteran reported having left-sided chest pain with some radiation into the left arm since "around 10:30 AM on Tuesday, 4/9."  The Board finds that the 24-hour period in which the Veteran experienced chest pain symptoms before being driven to Vanderbilt was a sufficient amount of time to determine whether a VA facility was available for treatment.  In light of these circumstances, including the duration of symptoms reported by the Veteran, the Board concludes that an attempt to seek VA treatment prior to his admission to Vanderbilt University Medical Center on April 10, 2013, would have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002(c).  

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at Vanderbilt University Medical Center from April 10, 2013, to April 12, 2013, and the claim is denied.  38 U.S.C. §§ 1725, 5107 (2012).

 

______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


